COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-154-CV
 
IN RE MICHAEL SUTTON                                                         RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.[2]  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL 
A:  LIVINGSTON, J.; CAYCE, C.J.;
and HOLMAN, J. 
 
DELIVERED: 
April 24, 2008 




    [1]See
Tex. R. App. P. 47.4.


    [2]See
Wentworth v. Meyer, 839 S.W.2d 766, 767 (Tex. 1992) (orig.
proceeding); In re Jackson, 14 S.W.3d 843, 846 (Tex. App.CWaco 2000, orig. proceeding); City of
La Porte v. State ex rel. Rose, 376 S.W.2d 894, 906-07 (Tex. Civ. App.CAustin 1964), rev=d in part on other grounds, 386 S.W.2d 782 (Tex. 1965); see also
In re Sanchez, 81 S.W.3d 794, 796 (Tex. 2002) (orig. proceeding).